Citation Nr: 0930547	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  07-38 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether the Veteran is competent to handle disbursement of 
funds.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to 
September 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which found the Veteran not competent 
to handle disbursement of funds.  

Jurisdiction over this matter was transferred to the 
Philadelphia, Pennsylvania RO.


FINDINGS OF FACT

1.  On November 1, 2006 the RO notified the appellant of its 
October 2006 decision that found the Veteran was not 
competent to handle disbursement of funds.

2.  Following a receipt of a notice of disagreement (NOD), 
the RO issued a statement of the case (SOC) to the appellant 
on October 1, 2007.  She was advised to file a substantive 
appeal within 60 days of the SOC or within the remainder of 
the one year appellate period from the date of notice of the 
underlying decision, whichever was later.

3.  No substantive appeal has been received regarding the 
October 2006 rating decision.


CONCLUSION OF LAW

A substantive appeal to the October 2006 decision was not 
timely filed, and the Board lacks jurisdiction to consider 
the issue.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
19.30, 20.101, 20.200, 20.202, 20.300, 20.302, 20.303, 
20.304, 20.305 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

However, the United States Court of Appeals for Veterans 
Claims (the Court) held that the provisions of the VCAA, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
and as interpreted by the Court, have no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive of the matter.  See Manning v. 
Principi, 16 Vet. App. 534 (2002), citing Livesay v. 
Principi, 15 Vet. App. 165 (2001).  The Board finds that such 
is the case as to the issue here on appeal.  See also Mason 
v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not 
applicable "because the law as mandated by statute and not 
the evidence is dispositive of the claim"). 

Analysis

In order for the Board to have jurisdiction to review an RO 
denial, there must be a timely Substantive Appeal.  A timely 
substantive appeal initially requires that a written NOD be 
filed within one year after the date of notice of the RO 
denial.  Next, the RO must issue a SOC on the matter being 
appealed.  Finally, the appeal must be perfected by the 
filing of a VA Form 9 or other written equivalent thereof, 
indicating an intention to seek appeal to the Board.  A 
timely Substantive Appeal is one filed in writing, within 60 
days of the date of notice of the SOC, or within the 
remainder of the one-year period of the date of notice of the 
RO decision being appealed, whichever is later.  The date of 
mailing of the SOC will be presumed to be the same as the 
date of the SOC.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.200, 20.201, 20.202, 20.302.

The Board has the authority to determine whether it has 
jurisdiction to review a case, and may dismiss any case over 
which it does not have jurisdiction.  38 U.S.C.A. § 
7105(d)(3); 38 C.F.R. §§ 20.101(d).  The agency of original 
jurisdiction may close the case for failure to respond after 
receipt of the SOC (see 38 C.F.R. § 19.32), but a 
determination as to timeliness or adequacy of any such 
response for the purposes of appeal is in the province of the 
Board.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.101(d).

Here, the Veteran was found to not be competent to handle 
disbursement of funds in an October 2006 rating decision.  
Notice of that decision was sent November 1, 2006.  An appeal 
was initiated with the filing of an NOD, which was received 
on May 17, 2007.  An SOC was issued on October 1, 2007.  In 
connection with the SOC, the Veteran was informed that a 
formal appeal was required to complete the appeal.  A VA Form 
9, Appeal to Board of Veterans' Appeals, was supplied for 
that purpose.  The Veteran was further informed that the 
substantive or formal appeal must be filed "within 60 days of 
the date of this letter or within the remainder, if any, of 
the one-year period from the date of the letter notifying you 
of the action you have appealed."  The Veteran was further 
instructed that she could request an extension of time to 
file, but that request must be made prior to the expiration 
of the original deadline. 

Neither the Veteran nor her representative submitted any 
additional evidence or argument within the 60 day period. 

As noted above, the Veteran had one year from the RO's 
November 1, 2006 notice of denial letter to file her 
substantive appeal.  The Veteran also could have perfected 
her appeal by filing within 60 days from the issuance of the 
October 1, 2007 SOC.  In this case, utilizing the 60 day 
deadline is more beneficial to the Veteran since it would 
have allowed her to file by December 1, 2007 instead of 
November 1, 2007.  See 38 C.F.R. § 20.305(b) (2008) [where 
the time limit would expire on a Saturday, Sunday or legal 
holiday, the next succeeding workday will be included in the 
computation (of the time limit for filing.")].  A substantive 
appeal was not filed by the Veteran during this appeal 
period.  Indeed, a substantive appeal was never filed.

The Board has carefully reviewed the record in order to 
determine whether any other communication by or on behalf of 
the Veteran constitutes an adequate substantive appeal under 
the pertinent law and regulations.  The Board has identified 
no such communication and the Veteran and her representative 
have pointed to none.

The Board notes that the Court has held that where the RO 
certifies an issue as being on appeal to the Board, the Board 
has jurisdiction over that issue regardless of deficiencies 
in the substantive appeal.  Gonzales Morales v. Principi, 16 
Vet. App. 556 (2003).  However, this is not applicable to 
this case as a substantive appeal was never filed.

Inasmuch as a substantive appeal was not timely filed, and 
indeed was never filed at all, the Board does not have 
jurisdiction to consider this issue. 


ORDER

A substantive appeal having not been received regarding the 
October 2006 rating decision, the appeal is dismissed. 


____________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


